            Case 6:20-cv-01031-ADA Document 17 Filed 02/05/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

    K.MIZRA LLC,                                        )
                                                        )
                  Plaintiff,                            )
                                                        )   Case No. 6:20-cv-1031-ADA
           v.                                           )
                                                        )   JURY TRIAL DEMANDED
    CISCO SYSTEMS, INC.,                                )
                                                        )
                  Defendants.                           )
                                                        )
                                                        )
                                                        )
                                                        )

                        [PROPOSED] AGREED SCHEDULING ORDER

         The parties submit the following Proposed Agreed Scheduling Order pursuant to Federal

Rule of Civil Procedure 16 and the Court’s January 22, 2021 email message providing that the

Case Management Conference shall be “[d]eemed to have occurred on” February 12, 2021.

         The Court therefore ORDERS that the following schedule will govern deadlines up to and

including the trial of this matter.

         Date                                               Event
    February 5,       Plaintiff serves preliminary 1 infringement contentions in the form of a chart
    2021              setting forth where in the accused product(s) each element of the asserted
                      claim(s) are found. Plaintiff shall also identify the earliest priority date (i.e.,
                      the earliest date of invention) for each asserted claim and produce: (1) all
                      documents evidencing conception and reduction to practice for each
                      claimed invention, and (2) a copy of the file history for each patent in suit.



1
  The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after
those preliminary contentions were served, and should do so seasonably upon identifying any
such material. Any amendment to add patent claims requires leave of court so that the Court can
address any scheduling issues.


                                                    1
            Case 6:20-cv-01031-ADA Document 17 Filed 02/05/21 Page 2 of 6




         Date                                            Event
    February 26,     Deadline for Motions to Transfer
    2021
    April 2, 2021    Defendant serves preliminary invalidity contentions in the form of (1) a
                     chart setting forth where in the prior art references each element of the
                     asserted claim(s) are found, (2) an identification of any limitations the
                     Defendant contends are indefinite or lack written description under section
                     112, and (3) an identification of any claims the Defendant contends are
                     directed to ineligible subject matter under section 101. Defendant shall also
                     produce (1) all prior art referenced in the invalidity contentions, (2)
                     technical documents, including software where applicable, sufficient to
                     show the operation of the accused product(s), and (3) summary, annual
                     sales information for the accused product(s) for the two years preceding the
                     filing of the Complaint, unless the parties agree to some other timeframe.
    April 21, 2021   Parties exchange claim terms for construction.
    May 5, 2021      Parties exchange proposed claim constructions.
    May 12, 2021     Parties disclose extrinsic evidence. The parties shall disclose any extrinsic
                     evidence, including the identity of any expert witness they may rely upon
                     with respect to claim construction or indefiniteness. With respect to any
                     expert identified, the parties shall identify the scope of the topics for the
                     witness’s expected testimony. 2 With respect to items of extrinsic evidence,
                     the parties shall identify each such item by production number or produce a
                     copy of any such item if not previously produced.
    May 19, 2021     Deadline to meet and confer to narrow terms in dispute and exchange
                     revised list of terms/constructions.
    May 26, 2021     Plaintiff files Opening claim construction brief, including any arguments
                     that any claim terms are indefinite.
    June 16, 2021    Defendant files Responsive claim construction brief.
    June 29, 2021    Plaintiff files Reply claim construction brief.
    July 13, 2021    Defendant files Sur-Reply claim construction brief.
    July 16, 2021    Parties submit Joint Claim Construction Statement.

                     See General Issues Note #8 regarding providing copies of the briefing to the
                     Court and the technical adviser (if appointed).



2
 Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied
upon by the other party.


                                                  2
            Case 6:20-cv-01031-ADA Document 17 Filed 02/05/21 Page 3 of 6




         Date                                              Event
    July 20, 2021     Parties submit optional technical tutorials to the Court and technical adviser
                      (if appointed). 3
    July 27, 2021     Markman Hearing at 9:30 AM for 1.5 hours.
    July 28, 2021     Fact Discovery opens; deadline to serve Initial Disclosures per Rule 26(a).
    September 7,      Deadline to add parties.
    2021
    September 23,     Deadline to serve Final Infringement and Invalidity Contentions. After this
    2021              date, leave of Court is required for any amendment to Infringement or
                      Invalidity contentions. This deadline does not relieve the Parties of their
                      obligation to seasonably amend if new information is identified after initial
                      contentions.
    November 18,      Deadline to amend pleadings. A motion is not required unless the
    2021              amendment adds patents or patent claims. (Note: This includes amendments
                      in response to a 12(c) motion.)
    December 6,       Deadline for the first of two meet and confers to discuss significantly
    2021              narrowing the number of claims asserted and prior art references at issue.
                      Unless the parties agree to the narrowing, they are ordered to contact the
                      Court’s Law Clerk to arrange a teleconference with the Court to resolve the
                      disputed issues.
    January 6, 2022   Close of Fact Discovery.
    January 12,       Opening Expert Reports.
    2022
    February 9,       Rebuttal Expert Reports.
    2022
    March 2, 2022     Close of Expert Discovery.
    March 7, 2022     Deadline for the second of two meet and confer to discuss narrowing the
                      number of claims asserted and prior art references at issue to triable limits.
                      To the extent it helps the parties determine these limits, the parties are
                      encouraged to contact the Court’s Law Clerk for an estimate of the amount
                      of trial time anticipated per side. The parties shall file a Joint Report within
                      5 business days regarding the results of the meet and confer.




3
 The parties should contact the law clerk to request a Box link so that the party can directly
upload the file to the Court’s Box account.


                                                   3
        Case 6:20-cv-01031-ADA Document 17 Filed 02/05/21 Page 4 of 6




     Date                                              Event
March 17, 2022   Dispositive motion deadline and Daubert motion deadline.

                 See General Issues Note #8 regarding providing copies of the briefing to the
                 Court and the technical adviser (if appointed).
March 31, 2022   Serve Pretrial Disclosures (jury instructions, exhibit lists, witness lists,
                 discovery and deposition designations).
April 14, 2022   Serve objections to pretrial disclosures/rebuttal disclosures.
April 21, 2022   Serve objections to rebuttal disclosures and file motions in limine.
April 25, 2022   File Joint Pretrial Order and Pretrial Submissions (jury instructions, exhibit
                 lists, witness lists, discovery and deposition designations)
April 28, 2022   File oppositions to motions in limine.
May 2, 2022      File Notice of Request for Daily Transcript or Real Time Reporting. If a
                 daily transcript or real time reporting of court proceedings is requested for
                 trial, the party or parties making said request shall file a notice with the
                 Court and e-mail the Court Reporter, Kristie Davis at
                 kmdaviscsr@yahoo.com.
May 4, 2022      Deadline to meet and confer regarding remaining objections and disputes
                 on motions in limine.
May 13, 2022     File joint notice identifying remaining objections to pretrial disclosures and
                 disputes on motions in limine.
May 16, 2022     Final Pretrial Conference.
June 6, 2022     Jury Selection/Trial.


     SIGNED this ____ day of _____________________, 20____.


                                                   ________________________________
                                                   ALAN D ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE




                                               4
        Case 6:20-cv-01031-ADA Document 17 Filed 02/05/21 Page 5 of 6




Date: February 5, 2021

Respectfully submitted,

LAW OFFICE OF JOSEPH M. ABRAHAM                GILLAM & SMITH LLP
PLLC
                                               By: /s/Melissa R. Smith
/s/ Joseph M. Abraham                          Melissa R. Smith, TX SB No. 24001351
Joseph M. Abraham, TX SB No. 24088879          Gillam & Smith LLP
Law Office of Joseph M. Abraham, PLLC          303 South Washington Ave.
13492 Research Blvd., Suite 120, No. 177       Marshall, TX 75670
Austin, TX 78750                               Phone: (903) 934-8450
T: 737-234-0201                                Fax: (903) 934-9257
Email: joe@joeabrahamlaw.com                   Email: melissa@gillamsmithlaw.com

Cristofer I. Leffler, WA Bar No. 35020         Elizabeth Brannen, CA Bar No. 226234
Cliff Win, CA Bar No. 270517                   Ken Halpern, CA Bar No. 187663
Folio Law Group PLLC                           Stris & Maher LLP
14512 Edgewater Lane NE                        777 South Figueroa Street, Suite 3850
Lake Forest Park, WA 98155                     Los Angeles, CA 90017
Tel: (206) 512-9051                            Phone: (213) 995-6809
Email: cris.leffler@foliolaw.com               Fax: (213) 261-0299
Email: cliff.win@foliolaw.com                  Email: elizabeth.brannen@strismaher.com
                                               Email: ken.halpern@strismaher.com
Attorneys for Dali Wireless, Inc.
                                               Attorneys for Defendant Cisco Systems, Inc.




                                           5
          Case 6:20-cv-01031-ADA Document 17 Filed 02/05/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of February, 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notification of such filing to

all counsel of record.




                                                     /s/Joseph M. Abraham
                                                     Joseph M. Abraham




                                                 6
